Citation Nr: 0945448	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  94-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee prior 
to October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision the RO in 
part granted service connection for right patellofemoral 
syndrome and assigned that disability a noncompensable (zero 
percent) disability rating, effective from July 1, 1992.  The 
Veteran perfected an appeal as to the rating assigned.  Soon 
thereafter in September 1993 he and his wife testified before 
a RO rating officer at a hearing at the RO.

During the appeal, in April 1997 the Board remanded the case 
to the RO for further development.  On remand, in a September 
1998 rating decision the RO increased the assigned rating for 
the service-connected right knee disability from a 
noncompensable (zero percent) rating to 10 percent, effective 
July 1, 1992.   

Subsequently on return of the case to the Board, in September 
2004 the Board remanded the case for further development to 
include examination.  Then in January 2008, given that the 
Veteran underwent a total knee replacement on October 1, 
2007, the Board remanded the case to the RO for consideration 
under the Diagnostic Code for evaluation of knee replacement 
surgery.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2009) (a rating of 100 percent 
is assignable for one year following implantation of knee 
joint prosthesis).  

On remand, in a January 2008 rating decision the RO increased 
the disability rating from 10 to 100 percent, effective 
October 1, 2007 (date of knee surgery), and thereafter from 
100 to 30 percent, effective December 1, 2008, pursuant to 
criteria under hyphenated Diagnostic Code 5260-5055.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5055 (2009).

On return of the case to the Board, in March 2009 the Board 
remanded the case to the RO for further development-
primarily for examination to determine the current status of 
the service-connected patellofemoral syndrome of the right 
knee, post right knee replacement surgery.  With respect to 
the staged ratings assigned for that disability, the issue at 
that time was entitlement to higher initial disability 
ratings, in excess of 10 percent prior to October 1, 2007, 
and in excess of 30 percent effective from December 1, 2008.  

For the period from October 1, 2007 to end of November 2008, 
the Veteran is assigned the highest rating possible-100 
percent-because of the total right knee arthroplasty surgery 
requiring prosthesis.  In sum, for that period the Veteran 
received the maximum benefit allowed by law and regulation, 
the maximum assignable schedular disability rating of 100 
percent (pursuant to Diagnostic Code 5055).  Therefore, the 
claim for a higher initial disability rating as it pertains 
to the period from October 1, 2007 to end of November 2008, 
is not part of the current appeal.

Moreover, prior to the RO's August 2009 certification of 
appeal and return to the Board of the case, in May 2009 the 
Veteran notified the RO that he was withdrawing the appeal of 
all parts of his right knee staged rating claim except as to 
the 10 percent disability rating assigned for the period 
prior to October 1, 2007.  Thus the claim as it pertains to 
the rating assigned from December 1, 2008 is no longer on 
appeal before the Board.


FINDING OF FACT

For the period prior to October 1, 2007, the Veteran's 
patellofemoral syndrome of the right knee is manifested by 
painful motion; and is not productive of limitation of leg 
motion with flexion to 30 degrees, or extension to 15 
degrees, or of subluxation, instability, or malunion. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for patellofemoral syndrome of the right knee for the period 
prior to October 1, 2007 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, Part 4, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in August 2003, November 2004, and August 2008.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal.  
The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a June 2009 supplemental statement of the 
case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
on appeal.  As such, the Board concludes prejudicial error in 
the timing or content of VCAA notice has not been 
demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  



II.  Analysis 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).  When a disability is not specifically listed in the 
Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2009).

The Veteran claims entitlement to an initial disability 
rating in excess of 10 percent for his patellofemoral 
syndrome of the right knee for the period prior to October 1, 
2007, the date of total right knee replacement surgery.  In a 
January 2008 rating decision the RO increased the disability 
rating from 10 to 100 percent, effective October 1, 2007 
(date of knee surgery), and thereafter from 100 to 30 
percent, effective December 1, 2008, pursuant to criteria 
under hyphenated Diagnostic Code 5260-5055.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5055.

Diagnostic Code 5055 provides that for one year following 
implantation of a knee prosthesis for a service-connected 
knee disability, a 100 percent rating is assigned, followed 
thereafter by a 60 percent schedular rating when there are 
chronic residuals consisting of severe painful motion or 
weakness.  With intermediate degrees of residuals weakness, 
pain or limitation of motion, a rating is made by analogy to 
Diagnostic Codes 5256, 5261 and 5262.  The minimum rating is 
30 percent under this Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).

Patellofemoral syndrome, or chondromalacia, is defined by 
Dorland's Illustrated Medical Dictionary as softening of the 
articular cartilage, most frequently in the patella; and 
chondromalacia of the patellae, as pain and crepitus over the 
anterior aspect of the knee, particularly in flexion, with 
softening of the cartilage on the articular surface of the 
patella and, in later stages, effusion.  See Dorland's 
Illustrated Medical Dictionary 358 (31st ed. 2007).  Effusion 
is defined as the escape of fluid into a part or tissue, as 
an exudation or a transudation.  Id. at 603.

The most recent rating decision coding sheet (January 2008 
rating decision) shows that the patellofemoral syndrome of 
the right knee is evaluated under the hyphenated Diagnostic 
Code 5260-5055.  This reflects evaluation pursuant to 
criteria associated with the October 1, 2007 total right knee 
replacement surgery.  Thus, for the period prior to the 
October 1, 2007 surgery, the criteria under Diagnostic Code 
5055 is not applicable for evaluation of the Veteran's 
service-connected patellofemoral syndrome of the right knee.

For the period prior to October 1, 2007, as discussed below, 
there is evidence of degenerative joint disease.  Thus the 
appropriate criteria for evaluating the Veteran's service-
connected right knee disability during that period would be 
criteria under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).
 
Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for affected joints.  Here the appropriate codes are 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
extension of the knee joint, respectively; and at the extreme 
of any ankylosis, Diagnostic Code 5256, a code used to 
evaluate for knee ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260, 5261 (2009).  Prior to the October 1, 2007 
total right knee replacement surgery, rating decision coding 
sheets show that the RO evaluated the service-connected right 
knee disability pursuant to criteria for evaluating 
limitation of motion.  

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for or joints involved.  
However, if the limitation of motion of the specific joint(s) 
involved is ratable as noncompensable under the appropriate 
diagnostic code(s), then a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  In this case, limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

But if limitation of motion is absent, and there is X-ray 
evidence of degenerative arthritis involvement of 2 or more 
major joints or 2 or more minor joint groups, then: (1) a 10 
percent rating is warranted; or, (2) if additionally there 
are occasional incapacitating exacerbations, a 20 percent 
rating is warranted.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees; a 20 percent 
evaluation if limited to 30 degrees; and a 30 percent 
evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg warrants a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if limited to 30 degrees; and a 50 
percent evaluation if limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Separate ratings can be provided for limitation of knee 
extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

The medical evidence pertinent to the Veteran's claim for a 
higher initial disability rating for his right knee for the 
period prior to October 1, 2007, includes reports of VA and 
private treatment and examinations dated from 1991 to 
November 2007.  Medical evidence material to the evaluation 
of the right knee disability is contained in VA examination 
reports dated in August 1992, November 1993, June 1997, 
September 2005; and in private treatment reports throughout 
the period under consideration. 

During an August 1992 VA examination, the Veteran reported 
that his knee bothered him when he stands a lot or when he 
squats.  The pain was mostly over the patella.  He reported 
that there was no pain over the medial or lateral part of the 
knee; and that flexion and extension caused no major problem.  
After examination the examination report included a diagnosis 
of bilateral patellofemoral syndrome.

During a November 1993 VA examination, the Veteran's right 
knee had a normal range of motion, and did not show any 
increased joint fluid, ligamentous laxity, or localizing 
objective tenderness.  X-ray examination showed a tiny 
osteophyte arising from the right patella superior-
posteriorly; otherwise the knee appeared unremarkable.  After 
examination, the list of diagnoses did not contain any 
pertaining to the right knee.

In a private treatment record in May 1994 the treatment 
provider noted there was no real definite joint abnormality, 
but restriction especially with flexion of the knees.  A 
report of private examination in August 1994 shows that the 
Veteran reported having difficulty with stairs.  On 
examination the right knee had a good range of motion.

During a June 1997 VA examination the Veteran reported having 
right knee pain, which included periarticular areas in the 
thighs above the knee.  He reported having difficulty 
squatting and standing back up because of pain in the knee.  
The right knee had no evidence of ligamentous laxity, or 
subpatellar crepitus on extension against resistance.  There 
was no synovial thickening, warmth or fullness.  There was no 
evidence of fullness in the popliteal area.  There was 
tenderness above the knee joint margin.  After examination 
the examiner made no diagnosis specific to the right knee; 
the examiner only noted that there may be some element of 
mild degenerative arthritis at various places.  X-ray 
examination showed that the right knee demonstrated no 
osseous abnormalities; the impression was "negative knees".   

Private treatment records show that the Veteran underwent 
magnetic resonance imaging (MRI) of the right knee in January 
2000.  The report of that diagnostic procedure contains 
impressions of: medial meniscal posterior horn complex tear, 
no intraarticular free fragment demonstrated; no right knee 
ligamentous injury demonstrated; and mild right knee 
osteoarthritic change, greatest within the medial 
compartment; medial tibial plateau probable subchondral 
degenerative signal versus subacute bone contusion; and small 
right knee effusion and minimal popliteal cyst.

Private treatment records show that in October 2001 the 
Veteran underwent partial medial meniscectomy performed by 
Albert L. Henry, M.D., in treatment of a tear of the medial 
meniscus of the right knee, with degenerative arthritis of 
the right knee.  

In an April 2004 treatment record, Dr. Henry noted that he 
treated the Veteran at that time for right knee pain.  The 
Veteran reported that he bumped his right knee six weeks 
before, resulting in severe pain, and later developed 
problems with pain and weight bearing.  On present 
examination, there was no effusion; and the Veteran had a 
full active range of motion.  There was diffuse tenderness; 
and no ligamentous instability.  There was a mild varus 
deformity.  On neurovascular examination, the knee was 
intact.  X-rays from April 2001 showed that even on non-
weight bearing, the knee was essentially bone on bone in the 
medial compartment; there was no evidence of an acute 
abnormality.  The report concluded with a diagnosis of 
degenerative arthritis.

During a September 2005 VA examination the Veteran reported 
complaints of pain in the right knee more than of the left 
one.  The examiner noted that a March 2005 MRI was positive 
for advanced degenerative joint disease of all three 
compartments of the right knee joint, including 
chondromalacia of the patellofemoral joint, effusion and a 
questionable avascular necrosis.  

On examination, the right knee showed a slight puffiness 
associated with the presence of a suprapatellar intra-
articular effusion.  The right knee showed a valgus of five 
degrees.  The Veteran was not using any crutches, braces, 
cane, corrective shoes or prosthesis.  The range of motion of 
the right knee was from zero degrees of extension to 90 
degrees of flexion.  The Lachman's test was negative; the 
McMurray test was questionable for a retained posterior horn 
of the medial meniscus.  The medial and lateral collateral 
ligaments were intact and the patella was directed in the 
midline.  The apprehension test was positive for 
chondromalacia of the patellofemoral joint.  

On repetitive action of flexion and extension of the right 
knee, there was an increase in pain, fatigue, weakness and 
lack of endurance, but no increase or decrease in the range 
of motion.  The Veteran had visible manifestations of pain, 
especially on flexion and extension of the right knee.  The 
report concluded with a diagnosis of degenerative joint 
disease of the right knee.

Private treatment records show that the Veteran underwent 
right total knee replacement in treatment of degenerative 
arthritis of the right knee on October 1, 2007.

During the period before October 1, 2007, none of these 
reports contain examination findings pertaining to the range 
of motion of the Veteran's right knee that would warrant an 
evaluation in excess of the 10 percent rating in effect, 
under Diagnostic Codes 5260 and/or 5261.  That is, none of 
the findings contained in these records show that flexion was 
limited to 30 degrees or that extension was limited to 15 
degrees for the right knee.  

The Board has also considered entitlement under these codes 
in light of the DeLuca factors set out above.  On 
consideration of the evidence of record, however, any further 
increase in rating over the 10 percent granted by the RO in 
the September 1998 rating decision is not warranted based on 
limitation of motion under the appropriate diagnostic codes 
for rating conditions of the knees including in light of 
DeLuca.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Notably, throughout the period prior to October 1, 2007, the 
findings on range of motion did not meet the criteria even 
for a noncompensable disability rating.  Findings throughout 
the period in question characterize the range of motion of 
the right knee as either full, normal, or good.  At the most 
recent VA examination in September 2005, the range of motion 
was from zero to 90 degrees, which does not meet criteria for 
a zero disability rating under relevant criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  At that 
examination, even on repetitive flexion and extension of the 
right knee, although there was an increase in pain, fatigue, 
weakness, and lack of endurance, there was no decrease in 
range of motion.  Although the severity of the Veteran's 
right knee symptoms varied over this long period, even after 
consideration of DeLuca, at no time prior to October 1, 2007 
did the symptoms meet the criteria for more than a 10 percent 
disability rating.  Id.; DeLuca.

The Board has considered whether more than a 10 percent 
rating is warranted for the right knee disability on any 
other schedular basis, but has found none.  Separate ratings 
may be assigned for disability of the same joint under 
Diagnostic Codes 5003 (for limitation of motion) and 5257 
(for recurrent subluxation or lateral instability), under 
VAOPGCPREC 23-97.  VA General Counsel has held that if a knee 
disorder is rated under Diagnostic Code 5257, and if a 
veteran also has limitation of knee motion that either at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, or has x-ray findings of 
arthritis and painful motion under 38 C.F.R. § 4.59, then 
separate evaluations may be assigned both for arthritis with 
limitation of motion and for instability.  See VAOPGCPREC 23-
97, VAOPGCREC 9-98.

However, in this case the evidence does not show that the 
right knee evidences any recurrent subluxation or lateral 
instability.  This is shown in medical findings throughout 
the period prior to October 1, 2007: on VA examination in 
November 1993 (no ligamentous laxity) and June 1997 (no 
evidence of ligamentous laxity; in the January 2000 private 
treatment record (no ligamentous injury); in the April 2004 
record of private treatment by Dr. Henry (no ligamentous 
instability); and on VA examination in September 2005 
(Lateral collateral ligaments were intact).

Thus a separate or higher initial rating for service-
connected impairment of recurrent subluxation or lateral 
instability is not warranted.  Therefore, evaluation under 
Diagnostic Code 5257 is not for application.  

Nor does the medical evidence show any other symptomatology 
such as nonunion or malunion of the tibia and fibula on which 
to base an increase for the service-connected right knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Nor 
does the evidence show any knee ankylosis on which to base an 
increase pursuant to Diagnostic Code 5256.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 10 percent for 
patellofemoral syndrome of the right knee at any time prior 
to October 1, 2007.  Given the nature of the disability, 
there is no basis under any of the relevant diagnostic codes 
for awarding an evaluation higher than the 10 percent rating 
already in effect for the period prior to October 1, 2007.  

Consideration has been given to assigning a staged rating 
pursuant to Hart, supra.  Though the severity of the 
Veteran's right knee symptoms varied over this long period, 
at no time during the period prior to October 1, 2007 did the 
patellofemoral syndrome of the right knee warrant more than a 
10 percent rating.  

Because the Board finds that the preponderance of the 
evidence establishes that the right knee disability does not 
meet the criteria for an initial rating greater than that 
currently assigned, a higher rating is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Rating Schedule.  Although the 
evidence does show some limitation of motion due to the 
service-connected right knee disability, there is no evidence 
that the nature and severity of the symptoms are beyond what 
is contemplated by the applicable criteria.  

The Veteran has submitted no evidence showing that the 
patellofemoral syndrome of the right knee has markedly 
interfered with his employment status during that period 
before October 1, 2007 beyond that interference contemplated 
by the assigned evaluation; and there is also no indication 
that the right knee disability has necessitated frequent 
periods of hospitalization.  Based on the foregoing, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for 
patellofemoral syndrome of the right knee prior to October 1, 
2007 is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


